                   Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-82-BLG-SPW-l
 FOSTER JOHN MICHAEL WITZEL                                                 USM Number: 18076-046
                                                                            Gillian E. Gosch
                                                                            Dcrendajil's Allorncy



THE DEFENDANT:
 0    pleaded guilty to count(s)                         1 and 2 of the Indictment, filed 7/16/2020
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                Offense Ended   Count
 18:9220.F Prohibited Person In Possession Of A Firearm; 18:924(D) Forfeiture                       06/15/2020
 Allegation
 26:5861 D.F Possession Of A Destructive Device; 18:924(D) Forfeiture                               06/15/2020
 Allegation




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             January 22, 2021
                                                             Date oClmposition of Judgment




                                                             'Signature ofJiidge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title ofJiidae


                                                             January 22,2021
                                                             Date
Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 2 of 7
Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 3 of 7
Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 4 of 7
Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 5 of 7
Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 6 of 7
Case 1:20-cr-00082-SPW Document 40 Filed 01/22/21 Page 7 of 7
